In an action brought for the specific performance of a contract for the sale of real property, order granting summary judgment to the plaintiff, under rule 113, subdivision 7, of the Rules of Civil Practice, and the judgment entered thereon, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion for summary judgment denied, with ten dollars costs. We are of the opinion that issues requiring a trial are raised by the answer. We do not on this appeal pass on the question of procedure, but leave the parties to settle that feature of the case by appropriate motions at Special Term. Young, Carswell, Davis, Adel and Taylor, JJ., concur.